 Case 5:20-cv-00121-LLK Document 26 Filed 06/11/21 Page 1 of 4 PageID #: 1360




                                       UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF KENTUCKY
                                             PADUCAH DIVISION
                                     CIVIL ACTION NO. 5:20‐cv‐00121‐LLK

ZAIRA C. LYON                                                                                PLAINTIFF

v.

ANDREW SAUL, Acting Commissioner of Social Security                                          DEFENDANT

                                   MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Plaintiff's complaint seeking judicial review, pursuant to 42

U.S.C. § 405(g), of the final decision of the Commissioner denying her claim for Social Security disability

benefits. The fact and law summaries of Plaintiff and the Commissioner are at Docket Number (“DN”) 19‐

1 and DN 25. The parties have consented to the jurisdiction of the undersigned Magistrate Judge to

determine this case, with any appeal lying before the Sixth Circuit Court of Appeals. [DN 16].

          Because Plaintiff’s two arguments are unpersuasive and the Administrative Law Judge’s (“ALJ’s”)

decision is supported by substantial evidence, the Court will AFFIRM the Commissioner’s final decision

and DISMISS Plaintiff’s complaint.

                      Testimony regarding Plaintiff’s alleged need to elevate her legs

          At the administrative hearing, Plaintiff testified that her legs swell “often” and that she obtains

relief by reclining or otherwise elevating her legs above waist level. [Administrative Record, DN 15 at 59,

72]. However, a closer inspection of Plaintiff’s testimony indicates that the swelling would not necessarily

prevent 3 hours of standing/walking at a time during the workday, with necessary elevation during normal

breaks:

          Question: [How long can you stand?]

          Plaintiff’s Answer: Like I can do three hours of standing and three hours of sitting without it
          getting to where I just can’t – where I have to lay down, I guess is what I’m saying. [DN 15 at 59].
          …

          Q: So when you’re working [part time] at Walmart … do you have to take a lot of breaks?

                                                       1
 Case 5:20-cv-00121-LLK Document 26 Filed 06/11/21 Page 2 of 4 PageID #: 1361




        A: I do take a lot of breaks.

        Q: Okay. And that’s why you said that you had a couple points. Why did you have points? Like
        what does that mean?

        A: When Walmart hires you on you get five points. They do give you a 15‐minute break and they
        give you an hour break for lunch and another 15‐minute break. Usually, I will take my 15‐minute
        break a little bit longer than most people, which I’ve gotten in trouble for.     [DN 15 at 69].

        The vocational expert (“VE”) testified that there would not be “any jobs that would allow

accommodations to elevate legs above the waist throughout the day” or any jobs that would allow “for

two or more 15‐minute breaks other than what’s customarily allowed” (i.e., morning, lunch, and

afternoon breaks) to allow the individual to elevate her legs. [DN 15 at 83‐84].

        The ALJ found that Plaintiff has a residual functional capacity (“RFC”) to perform a limited range

of light work requiring her to “stand and/or walk for four hours in an eight‐hour workday and sit for six

hours in an eight‐hour workday.” [DN 15 at 23]. The ALJ’s decision, [DN 15 at 19‐28], does not explicitly

reference any need for leg elevation during the workday or need for extra breaks to accommodate the

need for elevation.

                                Plaintiff’s first argument is unpersuasive.

        First, Plaintiff argues that “the ALJ’s RFC determination is not supported by substantial evidence

because the ALJ failed to properly consider Plaintiff’s need to elevate her legs.” [DN 19‐1 at 11]. The

argument is unpersuasive for four reasons.

        First, the argument assumes that Plaintiff alleged a need for leg elevation in excess of what would

be vocationally acceptable, which the above vocational testimony shows is questionable.

        Second, the argument assumes the ALJ failed to consider Plaintiff’s allegations. It is just as likely

the ALJ accepted Plaintiff’s allegations only to the extent they are consistent with the workplace

parameters described by the VE, [DN 15 at 83‐84], and opted not to say so explicitly in his written decision,

[DN 15 at 19‐28].


                                                     2
    Case 5:20-cv-00121-LLK Document 26 Filed 06/11/21 Page 3 of 4 PageID #: 1362




         Third, the Sixth Circuit has held that an “ALJ was not required to include a limitation for elevating

legs in the [ALJ’s] RFC because, although there were some treatment records that mentioned leg elevation

as a treatment for edema, no physician indicated that Sorrell’s edema caused work‐related functional

limitations, and no medical expert opined that Sorrell would need to elevate her legs to waist level during

the workday or even every day.” Sorrell v. Comm'r of Soc. Sec., 656 F. App'x 162, 170 (6th Cir. 2016). As

in Sorrell, in this case, no physician opined that Plaintiff needs to elevate her legs during the workday or

even every day.1

         Fourth, the Commissioner persuasively argues that, even if Plaintiff must elevate her legs when

they swell, there are only a few instances of edema noted in the record:

         On five occasions between 2017 and 2019, her provider noted that she was having dependent
         edema when riding for a long time and recommended that she try to move
         occasionally/constantly (Tr. [DN 15] 535, 557, 838, 852, 862). In March and April of 2016, Plaintiff
         had lower extremity edema but her provider prescribed her medication and did not instruct her
         to elevate her legs (Tr. 406‐09, 411). Shortly, by her June 2016 visit, Plaintiff did not have any
         extremity edema (Tr. 424). In October 2018, Plaintiff’s provider noted that she had bilateral lower
         extremity edema since she started working a new job two weeks prior (Tr. 736‐39). She again had
         edema in November 2018 (Tr. 743, 748, 1186). In January 2019, Plaintiff had lower extremity
         edema (Tr. 752). Other than these infrequent occurrences, the record consistently shows that
         Plaintiff did not have swelling or edema in her lower extremities (Tr. 24, 316, 318, 347, 359, 369,
         376, 388, 494, 519, 532, 543, 554, 603, 619, 625, 635, 642, 647, 811, 813‐16, 835‐36, 847‐48, 858‐
         59, 890, 895, 906, 1058, 1143, 1173).

[DN 25 at 6].

                                 Plaintiff’s second argument is unpersuasive.

         Second, Plaintiff argues that “the ALJ’s RFC determination is not supported by substantial

evidence because the ALJ failed to adequately consider Plaintiff’s subjective complaints.” [DN 19‐1 at 14].

The argument is unpersuasive for three reasons.




1
 In this case, the Commissioner’s one‐time examining source, Dr. Sepulveda, and the Commissioner’s non‐examining
program physician, Dr. Saranga, (both tasked with evaluating what Plaintiff can still do despite her impairments) did
not opine a medical need for leg elevation during the workday.

                                                         3
 Case 5:20-cv-00121-LLK Document 26 Filed 06/11/21 Page 4 of 4 PageID #: 1363




        First, the argument does not specify which “subjective complaints” the ALJ allegedly failed to

consider. Therefore, the argument is waived. See McPherson v. Kelsey, 125 F.3d 989, 995‐96 (6th Cir.

1997) (“[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived. It is not sufficient for a party to mention a possible argument in the

most skeletal way, leaving the court to ... put flesh on its bones.”).

        Second, to the extent the argument is that the ALJ failed to consider Plaintiff’s subjective

complaints regarding her alleged need to elevate her legs, the argument is unpersuasive for the same

reasons discussed in connection with Plaintiff’s first argument.

        Third, the ALJ found that, although Plaintiff suffers from impairments capable of causing the

subjective complaints alleged, the medical evidence alone does not confirm the degree of limitation

alleged, and the medical and nonmedical evidence support the ALJ’s RFC determination. [DN 15 at 23].

In these circumstances, reviewing courts are reluctant to second guess an ALJ’s evaluation of subjective

complaints. Shepard v. Comm'r, 705 F. App'x 435, 442 (6th Cir. 2017) (“An administrative law judge's

[pain] credibility findings are virtually unchallengeable absent compelling reasons.”)

                                                    Order

        Because Plaintiff’s two arguments are unpersuasive and the Administrative Law Judge’s (“ALJ’s”)

decision is supported by substantial evidence, the Commissioner’s final decision is hereby AFFIRMED, and

Plaintiff’s complaint is DISMISSED.

June 11, 2021




                                                      4
